

117 S1883 IS: To provide for the issuance of a “Gold Star Families Forever Stamp” to honor the sacrifices of families who have lost a loved one who was a member of the Armed Forces in combat. 
U.S. Senate
2021-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1883IN THE SENATE OF THE UNITED STATESMay 27, 2021Mr. Blumenthal (for himself and Ms. Ernst) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo provide for the issuance of a Gold Star Families Forever Stamp to honor the sacrifices of families who have lost a loved one who was a member of the Armed Forces in combat. 1.Gold Star Families Forever Stamp(a)FindingsCongress finds that—(1)Gold Star families are true national heroes, who deserve our deepest gratitude and respect; and(2)the extraordinary contribution of Gold Star families is beyond measure, not merely for their loss, but also for the comfort they selflessly provide others and their model of service and sacrifice.(b)Issuance of forever stampIn order to continue to honor the sacrifices of families who have lost a loved one who was a member of the Armed Forces in combat, the Postmaster General shall provide for the issuance of a forever stamp suitable for that purpose.(c)Forever stamp definedIn this section, the term forever stamp means a definitive stamp that—(1)meets the postage required for first-class mail up to 1 ounce in weight; and(2)retains full validity for the purpose described in paragraph (1) even if the rate of that postage is later increased.(d)Effective
 dateThe stamp described in subsection (b) shall be issued beginning as soon as practicable after the date of enactment of this Act and shall not thereafter be discontinued.